                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES - GENERAL

 Case No.        2:19-cv-09668-RGK-SK                                      Date   November 18, 2019

 Title           Tigran Manucharyan v. AMICA Mutual Insurance Company, et al




 Present: The                  R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
          Sharon L. Williams                         Not Reported                         N/A
                Deputy Clerk                   Court Reporter / Recorder               Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                       Not Present                                     Not Present


 Proceedings:              (IN CHAMBERS) Order to Show Cause re: Notice of Removal

        Defendant AMICA Mutual Insurance Company (“Defendant”) filed a Notice of Removal
on November 11, 2019 removing the present case from Superior Court for Los Angeles County
to this Court. Defendant bases jurisdiction on 28 U.S.C. § 1332(a).

       28 U.S.C. § 1446(b) requires that a defendant file a Notice of Removal within 30 days of
receiving through service a copy of the initial pleading. Defendant asserts that although the
Complaint was filed in the Superior Court on March 15, 2019, they were not served with a copy
until October 31, 2019. (Def.’s Not. of Removal ¶ 13, ECF No. 1.) However, Defendant has not
attached any supporting documentation in its Notice of Removal that would allow the Court to
determine that the Notice of Removal is timely filed. The Summons included on the first page
of Defendants’ Exhibit 1 (ECF No. 1-1) is partially illegible and contains no date of service.

      Defendant is hereby order to show cause in writing by Friday November 22, 2019 as to
why this case should not be remanded for failure to follow the requirements for removal.

         IT IS SO ORDERED.
                                                                                         :
                                                         Initials of
                                                         Preparer




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
